Broyles, C. J.
“ Where a storekeeper lets A have goods, on the verbal promise of B that he will see that the debt is paid, and *344the storekeeper charges the account to both A and B, and, upon the failure of both to pay the account, files suit against both, the contract, so far as B is concerned, must lie construed as merely one of suretyship and not an original undertaking, and B’s promise to pa3’, not having been made in writing, is void and not binding upon him. Reynolds v. Simpson, 74 Ga. 454; Harris v. Paulk, 10 Ga. App. 334 (73 S. E. 430); Few v. Hilsman, 18 Ga. App. 207 (89 S. E. 207); Cordray v. James, 19 Ga. App. 156 (91 S. E. 239); 20 Cyc. 180, E.” McAfee v. Benson, 21 Ga. App. 309 (1) (94 S. E. 328). Under the above ruling and the facts of the instant case, the judge of the superior court did not err in sustaining the certiorari.

Judgment affirmed.


Juice and Bloodworih, JJ., concur.